568 S.W.2d 128 (1978)
George J. CESHKER, Petitioner,
v.
BANKERS COMMERCIAL LIFE INSURANCE COMPANY, Respondent.
No. B-7306.
Supreme Court of Texas.
April 5, 1978.
*129 Jackson D. Wilson, II, John O. MacAyeal, Dallas, for petitioner.
Mullinax, Wells, Mauzy & Baab, Oscar H. Mauzy, Dallas, for respondent.
PER CURIAM.

ON APPLICATION FOR WRIT OF ERROR
George J. Ceshker instituted this suit against Bankers Commercial Life Insurance Company for alleged deceptive advertising and for damages that are authorized by section 16 of article 21.21 of the Texas Insurance Code. The court of civil appeals has ruled that the word "person" as used in sections 2 and 16(a) of article 21.21 of the Code means and is limited to one "engaged in the business of insurance." In affirming the trial court's summary judgment for the defendant, the court of civil appeals held that the plaintiff Ceshker did not have standing to sue and also that the summary judgment proofs showed as a matter of law that Ceshker was not adversely affected by the advertising. Tex.Civ.App., 558 S.W.2d 102.
We disapprove the holding which construed the Code to limit the term "person" to one who is engaged in the business of insurance. The judgment of the court is correct, however, for the other reason and we accordingly refuse the application for writ of error, no reversible error. Rule 483, Tex.R.Civ.P.